DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pech (US 2013/0197524 A1).
Claim 9. Pech discloses a surgical apparatus, comprising: a male drill bit (tool 1) including a shaft (holder 2) and a male cutting element (cutter 4) comprising a plurality of blades (cutter parts 14 and 15), wherein: the plurality of blades of the male cutting element define a male shape (the shape of cutter parts 14 and 15 is convex and is therefore a male shape) including an outer cutting diameter upon rotation of the male drill bit about the shaft (Figs. 3a-4g).  Note that the limitations “the male shape forms a recess including an inner circumference and an end in a base of a first bone from a first side of an interphalangeal joint” and “the outer cutting diameter of the male cutting element of the male drill bit includes a same diameter as or a larger diameter than an inner cutting diameter of a female cutting elements of female drill bit” are intended use limitations, and the Examiner is taking the position that the male drill bit of Pech could be used on an interphalangeal joint as claimed and could be used with a female drill but to achieve the diameters as claimed.
Claim 10. Pech discloses wherein the male drill bit is reusable (para. 0008 states that the drill bit is made from titanium and/or surgical steel, which would make it reusable) (Figs. 3a-4g).
Claim 11. Pech discloses wherein the male drill bit comprises a sterilizable material (para. 0008 states that the drill bit is made from titanium and/or surgical steel, which would make it sterilizable) (Figs. 3a-4g).
Claim 12. Note that the limitations “the male drill bit is configured to form a first longitudinal channel concentric with the recess and extend from the recess into the first bone from the recess” and “the first longitudinal channel is configured to align with a second longitudinal channel to form a continuous longitudinal channel through the first bone and a second bone in response to insertion of a protrusion of the second bone into the recess” are intended use limitations, and the Examiner is taking the position that the male drill bit of Pech could be used to form a channel as claimed.
Claim 15. Pech discloses a surgical apparatus, comprising: a female drill bit (tool 1) including a shaft (holder 2) and a female cutting element (cutter 4) comprising a plurality of blades (cutter parts 14 and 15 forming blade sections 5a-5d), wherein: the plurality of blades of the female cutting element define a female shape (the shape of cutter parts 14 and 15 is concave and is therefore a female shape) including an inner cutting diameter upon rotation of the female drill bit about the shaft (Figs. 1a-2g).  Note that the limitations “the female shape forms a base and a first protrusion extending from the base”, “the female shape includes an outer circumference and a first end from a first bone from a side of an interphalangeal joint”, “the inner cutting diameter is a same diameter as or a smaller diameter than an outer cutting diameter of a male cutting element of a male drill bit”, and “the outer circumference and a second end of a second protrusion of the first bone matingly cooperate with an inner circumference and a third end of a recess in a second bone to provide a fixed interphalangeal joint between the first bone and the second bone” are intended use limitations, and the Examiner is taking the position that the female drill bit of Pech could be used on an interphalangeal joint as claimed and could be used with a male drill but to achieve the diameters as claimed.
Claim 16. Pech discloses wherein the female drill bit is reusable (para. 0008 states that the drill bit is made from titanium and/or surgical steel, which would make it reusable) (Figs. 1a-2g).
Claim 17. Pech discloses wherein the female drill bit comprises a sterilizable material (para. 0008 states that the drill bit is made from titanium and/or surgical steel, which would make it sterilizable) (Figs. 1a-2g).
Claim 18. Note that the limitations “the female drill bit is configured to form a first longitudinal channel concentric with the first protrusion and extend through the second protrusion and into the first bone” and “the first longitudinal channel is configured to align with a second longitudinal channel to form a continuous longitudinal channel through the first bone and the second bone in response to insertion of the second protrusion of the first bone into the recess of the second bone” are intended use limitations, and the Examiner is taking the position that the female drill bit of Pech could be used to form a channel as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pech (US 2013/0197524 A1) in view of Weinstein (US 2012/0209337 A1).
	Note that Pech states that the drill bits are for use on an interphalangeal joint (see abstract).
Pech fails to disclose a set of pins configured to be inserted into the continuous longitudinal channel (claims 13 and 19), wherein each pin in the set of pins is configured to be inserted into the continuous longitudinal channel after placing the first bone and the second bone in an assembled position with respect to one another (claims 14 and 20).
	Weinstein teaches that, after preparing the interphalangeal joint by cutting the joint surfaces (see Figs. 10a-11b) a pin is placed in a channel through the bones to fix the position of the bones relative to each other (see Figs. 14a-15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pin (claims 13, 14, 19, and 20), as suggested by Weinstein, in order to provide means to fix the position of the bones relative to each other.  It would have been further obvious for the pin to be a set of pins (claims 13, 14, 19, and 20), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Furthermore, providing a set of pins would allow for the fixation of multiple toes, if needed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,758,249 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims of the patent and those of the present application is that the claims of the patent are more specific (claim 1 of the patent recites “a male cylindrical shape” and “a female cylindrical shape”).  Thus, the invention of claims 1-5 of the patent is in effect a species of the generic invention of claims 1-8.  It has been held that the generic invention is anticipated by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Because claims 1-8 are anticipated by claims 1-5 of the patent, they are not patentably distinct from the patent claims.
Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,758,249 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims of the patent and those of the present application is that the claims of the patent are more specific (claim 1 of the patent recites “a male cylindrical shape” and includes a female drill bit).  Thus, the invention of claims 1-5 of the patent is in effect a species of the generic invention of claims 9-14.  It has been held that the generic invention is anticipated by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Because claims 9-14 are anticipated by claims 1-5 of the patent, they are not patentably distinct from the patent claims.
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,758,249 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims of the patent and those of the present application is that the claims of the patent are more specific (claim 1 of the patent recites “a female cylindrical shape” and includes a male drill bit).  Thus, the invention of claims 1-5 of the patent is in effect a species of the generic invention of claims 15-20.  It has been held that the generic invention is anticipated by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Because claims 15-20 are anticipated by claims 1-5 of the patent, they are not patentably distinct from the patent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773